Citation Nr: 1635026	
Decision Date: 09/07/16    Archive Date: 09/20/16

DOCKET NO. 14-05 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for right leg shin splints.

2. Entitlement to an initial rating in excess of 10 percent for left leg shin splints.

3. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. Schulman, Counsel


INTRODUCTION

The Veteran had active service with the United States Air Force from August 1976 until November 1976, and with the United States Army from November 1978 until November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Louis, Missouri, which granted service connection for bilateral shin splints and assigned initial 10 percent disability ratings for each leg, effective as of August 20, 2010.

In August 2015, the Board remanded these issue for additional development including retrieval of outstanding private and VA treatment records and completion of a new VA examination. The RO substantially complied with the remand directives, and the Board may properly proceed with the decisions below. See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

In a separately perfected appeal, the Veteran is seeking service connection for an acquired psychiatric disorder, claimed as depression to include secondary to his shin splints. On his July 2016 Appeal to the Board of Veterans' Appeals, he requested a hearing on the matter via videoconference from his local VA office. That appeal has been independently docketed, and will be the subject of a later Board decision.

The issues of entitlement to service connection for bilateral knee and ankle disorders have been raised by the record in multiple statements by the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below is REMANDED to the AOJ.


FINDINGS OF FACT

1. Throughout the initial rating period, right shin splints have been painful, but are not associated with moderate knee or ankle disability.

2. Throughout the initial rating period, left shin splints have been painful, but are not associated with moderate knee or ankle disability.


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 10 percent for right shin splints have not been met or approximated at any time during the rating period on appeal. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5262 (2015).

2. The criteria for an initial rating in excess of 10 percent for left shin splints have not been met or approximated at any time during the rating period on appeal. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.71a, Diagnostic Code 5262 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). The Veteran's appeals arise from appeals of initial evaluations following grants of service connection for shin splints. Once service connection is granted the claim is substantiated, and additional notice is not required. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims). Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations.

VA also has a duty to assist an appellant in the development of the claim. VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . or all [Social Security Administration] disability records must be sought - only those that are relevant to the veteran's claim").

VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment to the extent that such records have been identified by the Veteran. These records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board. The duty to assist was further satisfied by VA examinations in May 2013 and November 2015, when examiners conducted physical examinations, were provided the claims file for review, recorded the Veteran's history, and provided factually supported and explained opinions. VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159(c)(4) (2015).

The Veteran has asserted that the examinations and opinions provided by VA have been inadequate. In particular, in his January 2014 Appeal to the Board, the Veteran contended that the May 2013 VA examiner did not correctly review and assess diagnoses and symptoms. The Veteran reported that the examiner "held views that of being unfairly biased," including the examiner's assessment that the Veteran had been "faking [his] pain," and he believed that the examiner "was intentionally negligent in assessing" the Veteran's level of symptomatology. In a December 2015 statement, he contended that the November 2015 examination was also insufficient. The Veteran explained that his range of motion was not tested, and that "some of the responses she never asked me, but she indicated I responded no" in the examination report.

The Board has carefully reviewed and considered the examination reports generated in May 2013 and November 2015, and concludes that the examinations were complete and adequate for ratings purposes. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion). The Board finds no evidence of any intentional or unintentional misreporting of clinical observations. Further, to the extent that the Veteran has reported symptoms that were not noted during his examinations, the Board has appropriately weighed his competent endorsements in assessing his level of disability. Specifically regarding the assertion that range of motion studies were not completed, the applicable Diagnostic Criteria used to rate his service-connected shin splints do so without consideration of any limitation of motion of the knees or ankles. Thus, the absence of range of motion studies does not inhibit the Board's review, and the examinations are found to be proper. 

VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Initial Ratings for Bilateral Shin Splints

The Veteran's appeals for higher initial ratings for his bilateral shin splints, are appeals from the initial assignment of disability ratings following the establishment of service connection. When a claimant is awarded service connection and assigned an initial disability rating, separate disability ratings may be assigned for separate periods in accordance with the facts found; such separate disability ratings are known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119, 126 (1999) (noting that staged ratings are assigned at the time an initial disability rating is assigned).

Disability evaluations are determined by evaluating the extent that a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015). 

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015). If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2015). Further, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability. Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam).

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). The Board has considered applying alternate Codes to evaluate the Veteran's service-connected disabilities where applicable. See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case," see Butts v. Brown, 5 Vet. App. 532, 538 (1993), and one Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.

The Veteran's shin splints are rated as 10 percent disabling, effective August 30, 2010, under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 5262 (2015). Under this Code, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent disability rating is warranted for malunion of the tibia and fibula with moderate knee or ankle disability; and a 30 percent disability rating is warranted for malunion of the tibia and fibula with marked knee or ankle disability. 38 C.F.R. § 4.71a. A 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace. Id.

Descriptive words such as "slight," "moderate," and "marked" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2015). The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision. 38 U.S.C.A. 
§ 7104(a) (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

Bilateral shin splints have been not more than 10 percent disabling at any time during the period on appeal. Specifically, shin splints have been painful, but are not associated with moderate knee or ankle disabilities.
	
In his August 2010 claim, the Veteran endorsed "problems resulting from muscle pain caused by any activity that involves running, jumping, and, occasionally, walking." In support of these assertions, his children and wife submitted statements confirming having witnessed the Veteran have "a difficult time with shin splints after walking distance, standing in place, or running." His daughter recalled that while attending a funeral the month before, he "could barely stand the pain from standing in one place," and that "he is very fidgety [and] you can tell he is very uncomfortable." Regarding reports of symptoms from his family, such reports are competent but only to the extent that they relate to observable symptoms. Layno v. Brown, 6 Vet. App. 465 (1994). All three family members also associated the Veteran's back, knee, and ankle pain with his service-connected shin splints. However, as this is a complex medical determination, their assessments of a causal relationship are beyond their competence and thus of little probative value. 

On an April 2011 assessment performed by a private doctor, the Veteran reported pain in the knees, particularly when kneeling or bumped. There was no objective evidence of swelling, redness or crepitus, and range of motion was full and without pain. Tenderness was noted in the patellar and subpatellar areas bilaterally, and the diagnostic assessment was "pain in joint, lower leg." 

During a subsequent evaluation by an orthopedic physician in August 2011, the Veteran endorsed bilateral knee pain with prolonged standing, walking, using stairs, and after sitting for a period of time. There was some swelling of the ankles, and a reported deep grinding feeling in the patellae, as well as popping and clicking in both knees. The doctor noted patellofemoral crepitus bilaterally, and some tenderness to palpation along the medial and lateral aspects of the joint lines. X-ray imaging showed "degenerative changes," and the assessed diagnoses included bilateral patellar chondromalacia, bilateral early degenerative joint disease of the knees, and a "history of bilateral shinsplints/medial tibial stress syndrome." The doctor observed that "[f]rom a military standpoint, certainly the combination of bilateral knee patellar chondromalacia and early degenerative joint disease with a history of the [shin splints]/medial tibial stress syndrome can make things difficult for the patient when required to walk or stand for prolonged periods of time." It is unclear if he was intending to associate knee patellar chondromalacia and early degenerative joint disease with the Veteran's active service, but if so, no underlying rationale was included or otherwise described.

On VA examination in May 2013, the Veteran endorsed pain in the legs at night, which had become progressively worse since its onset during service. The Veteran told the examiner his belief that his knee and ankle problems were a result of his shin splints, but the examiner did not make a specific medical finding on the matter. Shin splints affected the Veteran's motion, and flare-ups occurred weekly, lasting for hours at a time. The Veteran described that these events felt "like hot crampy bones for several hours," and that symptoms were worse with activities such as walking for longer than 15, minutes and climbing several flights of stairs. Physical examination showed no leg shortening or bone abnormality, no sign of active infection, and although weight bearing was affected, the Veteran's gait was normal. The examiner found no evidence of genu recurvatum or constitutional signs of bone disease, and no evidence of involucrum, sequestrum, or draining sinus. While the Veteran complained specifically of left knee pain, a review of February 2011 radiographic imaging confirmed that the left tibia and fibula were normal, and without evidence of fracture or changes to the surrounding soft tissue.

Regarding functional limitations and affects, the Veteran had lost two weeks from work over the prior year due to "pain in [the] joints and legs." His capacity to exercise, to participate in sports and recreation, were all mildly affected, but shin splints had no effects on other activities of daily living because, as the examiner observed, "pain [was] only present after prolonged walking, i.e. more than 15 minutes." The examiner also concluded that shin splints had "no significant effects" on the Veteran's occupational capacity.

In a June 2013 statement to VA, the Veteran wrote that his ankles and knees were "giving [him] a lot of pain, even more when manipulated." The Veteran reported that the VA examiner "made several statements that concern [him]," including the assertion that the Veteran was faking his symptoms or his level of pain. The Veteran explained that was not true, and the fact that he was receiving corticosteroid injections - a fact verified by the record - demonstrated that he had significant knee pain. 

Review of the examination report shows that the examiner observed that the Veteran's gait "appeared normal," and "while [the Veteran] complained about pain in [the] knees," there were no "complaints heard on [the] way back to [the] waiting room." As pain is capable of lay observation, the Veteran's reports of pain in the knees are competent. However, there is no need to address the credibility of such complaints because, as discussed in greater detail below, no knee symptom or disorder has been associated with service-connected shin splints, and thus the Veteran's knee pain does not impact the ratings on appeal.

The examiner clarified in December 2013 that the Veteran had "no significant present complaints of the ankle when walking or standing." However, while he did have a current ankle disorder - arthritis - the disorder is "entirely consistent with the progression of age," i.e., unrelated to service-connected shin splints. In followup email correspondence later that month, the examiner also recognized that an individual could have both shin splints and chondromalacia of the knees, but that he was "not aware of literature that shows that chondromalacia is related to shin splints." In effect, the examiner confirmed that the Veteran has both ankle and knee disorders, but that these disorders are not related in any way to his shin splints.

On his January 2014 Appeal to the Board of Veterans' Appeals, the Veteran contended that the evaluating VA examiner "did not correctly review and assess [his] current diagnosis of increased worsening pain that [he] experience[s] in both [of his] legs due to shin splints nor did they provide evaluation for [his] complaint of bilateral knee early degenerative joint disease." He further asserted - as he had in June 2013 - that the examiner was "being unfairly biased during the exam[ination]" and that the "doctor's statement that it seem as though [he] was faking [his] pain" was an inaccurate subjective evaluation. The Veteran asserted that VA should give greater weight to the 2011 private physician's assessments of bilateral patellar chondromalacia, bilateral knee early degenerative joint disease, and "bilateral shinsplints/medical tibial stress syndrome."

In October 2015, the Veteran complained of chronic knee pain, and requested injections to address the symptom. He additionally reported that his knees buckled periodically, and that the hinged knee braces he had were too tight. Bilateral knee crepitus was noted, as was lateral and medial swelling of the left knee. X-ray imaging was order, and weight bearing views the left knee showed no intra-articular effusion. There was spurring on the superior and inferior aspect of the patella, and osteophytes were seen on the posterior aspect of the patella as well as the intercondylar area of the joint. Mild narrowing of the medial compartment of the knee was also present, and the clinical impression was mild degenerative changes of the left knee.

In November 2015, the Veteran underwent an additional VA examination, and he described constant pain associated with his shin splints, including flares-ups when walking, standing, and using stairs. Symptoms were equal in both shins, and he used ice packs, massaging, and elevation to treat the pain. The examiner confirmed the diagnoses of shin splints, and opined that the disability did not affect range of motion of the ankles or knees. Shin splints did result in tenderness with light palpation along the tibia, but no swelling was noted in the lower extremities. The Veteran did not use any assistive device as "a normal mode of locomotion," and the functional effects of the disability were restricted to a limited "ability for prolonged standing [and] walking."

The examiner recognized the Veteran's limitation of motion of the knees and ankles, but determined that this was "at least as likely as not related to the minimal osteoarthritis" of these joints, and that there was no "relationship between the knee and ankle range of motion and the shin splints." The examiner noted that to the extent that the Veteran had stress fractures of the tibia and fibula, these typically "occur in individuals who suddenly increase their activity level," and are caused by "repetitive or compressive stress" that affects "the connective tissues that attach your muscles to the bone" when overworked. Osteoarthritis seen on x-ray imaging in 2013, was "noted on radiology reports [to be] equal[] bilaterally in the ankle and knee." She commented that osteoarthritis is a loss of cartilage between the bones, and that risk factors include advancing age, life style choices (i.e., activities), and genetic markers. 

The examiner expressly stated that "[o]osteoarthritis of the knee is not a natural progression of shin splints," observing that the Veteran's shin splints were diagnosed in 1978, and that "[o]ne would expect that if the Veteran's [service-connected shin splints] caused in whole or in part the osteoarthritis of the Veteran's bil[ateral] knees it would not have taken 33 years," but more likely "would have been identified within 12 months of his shin splint diagnosis." The same rationale was presented in support of the lack of connection between any current ankle disorder and the Veteran's shin splints. Furthermore, the examiner stated that although the Veteran has endorsed increased pain in the knees and ankles, the objective evidence, including radiographic imaging, shows that there has been no worsening of the underlying arthritic pathology, and therefore shin splints could not have caused any aggravation in the knees or ankles.
 
In December 2015, the Veteran stated that he had "a lot of pain in [his] lower legs" when he went in for his November 2015 examination, and was "wearing both knee braces and [using] a cane that [he] was given . . . by the VA." The Veteran asserted that, in contrast to the examiner's report, he has had "problems with [his] shin splints and ankles and knees ever since [he had] been in the military," and that the VA examiner "subjectively sabotaged [his] claim." As an example, he wrote that he had "told her [his] legs will give out and [she] marked no," and that she "never tested [him] for range of motion, but she marked no." Review of the examination report does not show that the examiner "marked no" regarding either instability or range of motion testing, but rather indicates that the examiner did not test for instability or range of motion of the lower extremities. Given her conclusion that knee and ankle disorders are unrelated to service-connected shin splints, the lack of range of motion and joint stability testing is immaterial to the ratings on appeal.

Although the Board has referred claims of service connection for ankle and knee disorders on a secondary basis, Diagnostic Code 5262 specifies that ratings higher than the Veteran's current 10 percent evaluations for shin splints, cannot be granted without evidence of malunion of the tibia and fibula with moderate knee or ankle disability. 38 C.F.R. § 4.71a. Though not expressly stated in the rating criteria, it is implicit that any moderate knee or ankle disability must be pathologically associated with the underlying service-connected disability. While the Veteran has repeatedly asserted that he knows his "knees [are] secondary to [his] lower leg conditions," see December 2015 Veteran's statement, associating one orthopedic disorder with another is a complex medical determination well beyond the Veteran's lay competence. Layno, 6 Vet. App. 465. His statements to that affect are thus of little probative value in substantiating his claims for higher ratings.

Of far greater value are the competent assessments of VA examiners in 2013 and 2015. In both cases, examiners resolved that there was no connection between any knee or ankle disorder, and service-connected shin splints. Further, they supported their conclusions with reference to medical treatise evidence that was specifically applied to the Veteran's unique circumstances, history, and symptoms. To the extent that the Veteran contends that his private doctors linked knee, ankle, and shin splint disorders, the evidence provided merely reflects that they diagnosed knee and ankle disorders, without providing opinions associating these disorders with the shins. 

Given the lack of knee or ankle symptoms associated with service-connected shin splints, ratings of greater than 10 percent cannot be granted under DC 5262. As previously stated, the Board has given careful consideration to whether ratings greater than 10 percent may be warranted under any alternative Codes, but finds that none are applicable. Tedeschi, 7 Vet. App. at 414. Accordingly, the preponderance of the evidence is against the claim, there is no doubt to be resolved. 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Having evaluated shin splints on a schedular basis, the Board has also considered whether referral for extraschedular ratings is warranted for the same. The schedular rating criteria used to rate the Veteran's service-connected bilateral shin disabilities, reasonably describe and assess the Veteran's disability level and symptomatology. The criteria rate the disability based on the overall level of impairment, and whether a slight, moderate, or marked knee or ankle disability is associated with the underlying disability. Thus, the demonstrated manifestations - namely subjective complaints of pain with walking, standing, or using stairs, without associated knee or ankle disorders - are contemplated by the provisions of the rating schedule. The evidence does not show unique or unusual symptomatology regarding the Veteran's service-connected shin splints that would render the schedular criteria inadequate. 

Additionally, the Veteran has not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities of tinnitus and hearing loss in concluding that the schedular evaluation is adequate and referral for consideration of extra-schedular evaluation is not warranted. 38 C.F.R. § 3.321; Thun, 22 Vet. App. 111. 



ORDER

An initial rating in excess of 10 percent for right shin splints is denied.	

An initial rating in excess of 10 percent for left shin splints is denied.	


REMAND

During his November 2015 VA examination, the Veteran asserted that he was released in 2012 as a project manager, and began working at a car dealership. In a December 2015 statement, he wrote that he "had to quit [his] job because shin splints and [his] lower leg" conditions. The matter of entitlement to TDIU has been raised by the record.

Adequate development has not been undertaken, and the claim for TDIU is REMANDED for the following action:

1. Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate his claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide. A copy of this notification must be associated with the claims folder.

Ask the Veteran to complete and return a VA Form 218940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other documents containing the necessary employment and education history.

2. Following adjudication by the Board of a separate appeal for service connecting of an acquired psychiatric disorder, and following the adjudication of claims for service connecting for knee and ankle disorders which are referred to the AOJ in the Introduction section of this decision, schedule the Veteran for an examination to determine the overall effect of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.

The examiner need not provide an opinion as to whether the Veteran's service-connected disabilities render him unable to obtain and retain substantially gainful employment. However, the examiner must comment on the Veteran's overall level of occupational functioning, and the specific occupational limitations - if any - which are a result of his service-connected disabilities. Such an assessment should take in to account the Veteran's education and occupational experience.

THE EXAMINER IS ADVISED THAT THE COURTS HAVE IMPOSED A REQUIREMENT ON THE BOARD TO EVALUATE ANY MEDICAL OPINIONS BY EXAMINATIONS OF MULTIPLE FACTORS, INCLUDING BUT NOT LIMITED TO:

WHETHER THE EXAMINER CONDUCTED A PERSONAL INTERVIEW OF THE VETERAN; 

WHETHER CLINICAL TESTING WAS CONDUCTED AND THE RESULTS;

WHETHER A COMPREHENSIVE REVIEW OF THE CLAIMS FOLDER AND OTHER MEDICAL AND FACTUAL EVIDENCE WAS CONSIDERED, INCLUDING OTHER MEDICAL OPINIONS; AND,

WHETHER THE CONCLUSIONS REACHED ARE BASED ON THE STATE OF MEDICAL KNOWLEDGE. 

3. After the development requested above has been completed to the extent possible, the RO should again review the record. If any development is required as to any other service-connected disorder in light of the TDIU claim, conduct it and readjudicate the claims. If any benefit sought on appeal, including TDIU, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


